ACCEPTED
                                                                                           12-15-00196-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     9/19/2016 12:42:05 PM
                                                                                                 Pam Estes
                            CAUSE NO. 12-16-00196-CR                                                CLERK


 JAMES BOSWELL                             §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                          FILED IN
                                           §                       12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS              TYLER, TEXAS
                                                                   9/19/2016 12:42:05 PM
                             MOTION TO                                    PAM ESTES
                                                                            Clerk
                         EXTEND TIME TO FILE
     TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT TO APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 and

10.5(b)of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. James Boswell and numbered 114-

       0952-15.

3.     Appellant was convicted of Theft of Property >=$20K      being housed at the Gurney Unit in Tennessee Colony, Texas. Attorney for the

      Appellant mailed the Trial Court’s Certification of Defendant’s Right to Appeal

      on September 6, 2016 along with a pre-paid return stamped envelope. At some

      point between September 6, 2016 and September 19, 2016, the Appellant was

      moved from the Gurney Unit in Tennessee Colony, Texas to the Choice Moore

      Unit in Bonham, Texas. It is believed that the Appellant might not have

      received his mail due to the transfer between the TDCJ units. Therefore, his

      transfer prevented him from responding in a prompt manner.

9.    Appellant requests an extension of time due to the above referenced facts and

      circumstances.

10.   Appellant prays that this Court grant this Motion to Extend Time to File Trial

      Court’s Certification of Defendant’s Right to Appeal for a period of twenty (20)

      days, and for such other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,



                                       Law Office of James W. Huggler, Jr.
                                       100 E. Ferguson, Suite 805
                                       Tyler, Texas 75702
                                       Tel: (903) 593-2400
                                       Fax: (903) 593-3830

                                       By: /S/ James W. Huggler, Jr.
                                       James W. Huggler, Jr.
                                       State Bar No. 00795437
                                       Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


      This is to certify that on September 19, 2016, a true and correct copy of the

above and foregoing document was served on Mike West, Smith County District

Attorney's Office, 100 North Broadway Ave., 4th Floor, Smith County Courthouse,

Tyler, Texas 75702, by electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.